DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 4, filed 05/05/2021, with respect to claims 1 and 4 have been fully considered and are persuasive.  The objections of claims 1 and 4 have been withdrawn. 
Applicant’s arguments, see page 4, filed 05/05/2021, with respect to claims 1 and 7 have been fully considered and are persuasive.  The interpretation of claims 1 and 7 under 35 U.S.C. 112(f) has been withdrawn. 
Applicant's arguments, see pages 4-5, filed 05/05/2021, with respect to the rejection of claims 1-7 under U.S.C. 102 and 103, have been fully considered but they are not persuasive. 
The rejection of claims 1-4, 6 and 7 under 35 U.S.C. 102 has been withdrawn, due to the amendments of claims 1, 6, and 7, as well as the cancellation of claims 2-4.
Similarly the rejection of claim 5 under 35 U.S.C. 103 has been withdrawn due to the cancellation of claim 5.
Claim 1 has been amended to include the following limitation from, now cancelled, claim 5. Specifically: when disabling the diagnostic result of the one diagnostic process, the processor diagnoses, in the diagnostic process after the one diagnostic process, assuming that the diagnostic result of the one diagnostic process is normal.
The prior art of record Ajmeri ("Frame Application FieldMate and NE 107 Compliant Device DTMs Enable Diagnostic Tunneling and Alarm Management", Yokogawa Corporation of America, 14 January 2014), as best understood by the Examiner, does teach or fairly suggest that when disabling the diagnostic result of the one diagnostic process, the processor diagnoses, in the diagnostic process after the one diagnostic process, assuming that the diagnostic result of the one diagnostic process is normal (will discuss later).
Applicant’s arguments, see page 6, filed 05/05/2021, with respect to claims 1-7 have been fully considered and are persuasive.  The rejection of claims 1-7 under 35 U.S.C. 101 has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ajmeri ("Frame Application FieldMate and NE 107 Compliant Device DTMs Enable Diagnostic Tunneling and Alarm Management", Yokogawa Corporation of America, 14 January 2014), in view of Yokogawa ("FieldMate NE 107 Field Diagnostics" User's Manual, Yokogawa Electric Corporation, IM 01R01A15-01EN, 3rd Edition, July 6 2016).

Regarding Claim 1, Ajmeri teaches a field device comprising a processor configured to diagnose an operating state of the field device by hierarchically implementing a plurality of diagnostic processes (Ajmeri, page 2, first bullet, "To enhance the setting and checking of field devices in accordance with NE 107, Yokogawa has incorporated the Field Diagnostics function in its device DTMs Figure 4 Flow of Alarm Information of Field Diagnostics function; also note that a processor is inherent for using the diagnostic tool, see computer screen captures of Figures 3 and 4 on pages 4-5), wherein the processor holds a parameter that indicates whether to enable or disable a diagnostic result of diagnostic process (Ajmeri, Figure 4 Flow of Alarm Information of Field Diagnostics function, Step 2), selects(Ajmeri, page 2, Figure 4 Flow of Alarm Information of Field Diagnostics function, Step 2, Escalation Enable, Alarms to be sent to any of aggregated field diagnostic alarms can be selected or deselected) on the basis of the parameter (Ajmeri, Figure 4 Flow of Alarm Information of Field Diagnostics function, Step 2), wherein
when disabling the diagnostic result of the one diagnostic process, the processor diagnoses, in the diagnostic process after the one diagnostic process, assuming that the diagnostic result of the one diagnostic process is normal (Ajmeri p. 2-3, Figure 4 Flow of Alarm Information of Field Diagnostics function, Steps 2 and 3; also see Figure 2 Aggregated Field Diagnostic Alarm; Note, “the selected alarms are aggregated in 32 alarms” and “for each status signal, device-specific alarm bits are set”. these categories/groups are always there regardless of whether or not an alarm is enabled, and only enabled/selected alarms are included in and can affect diagnostics, therefore, referring to the disabled/deselected results as “normal” does not change the function or influence of those disabled/deselected alarms. For example, for bit 31 (electronics failure) in Fig. 2, assume that the alarm bits for 6 different devices are normally routed to this bit, but the alarm bit for device 1 of the 6 devices is deselected. If the remaining 5 selected devices are normal, bit 31 will indicate normal regardless of the status of device 1).
Ajmeri fails to explicitly teach that the parameter is held in a non-volatile memory.
Yokogawa teaches that selecting or deselecting of the various alarms can be set or changed in the Extended Configuration Display and must be saved/applied (see Yokogawa Fig. B-1-1 and B-5). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to recognize that the device of Ajmeri stores the parameter in a non-volatile memory, because the Yokogawa user manual is for the device of Ajmeri and similar systems, and because the settings, including the enable/disable parameters, must be saved in non-volatile memory in order import/export those settings.

Regarding Claim 6, Ajmeri teaches a diagnostic method of a field device, comprising: 
a holding step of holding a parameter that indicates whether to enable or disable a diagnostic result of diagnostic process (Ajmeri, page 2, Figure 4 Flow of Alarm Information of Field Diagnostics function, Step 2, Escalation Enable, Alarms to be sent to any of aggregated field diagnostic alarms can be selected or deselected), and 
a diagnostic step of diagnosing an operating state of the field device by hierarchically implementing a plurality of diagnostic processes (Ajmeri, page 2, first bullet, "To enhance the setting and checking of field devices in accordance with NE 107, Yokogawa has incorporated the Field Diagnostics function in its device DTMs for FOUNDATION Fieldbus and PROFIBUS."; also see Figure 4 Flow of Alarm Information of Field Diagnostics function), wherein, in the diagnostic step, selecting whether to enable or disable a diagnostic result of one diagnostic process of the diagnostic processes in a diagnostic process after the at least one diagnostic process on the basis of the parameters (Ajmeri, page 2, Figure 4 Flow of Alarm Information of Field Diagnostics function, Step 2, Escalation Enable, Alarms to be sent to any of aggregated field diagnostic alarms can be selected or deselected, wherein 
when disabling the diagnostic result of the one diagnostic process, in the diagnostic process after the one diagnostic process, assuming that the diagnostic result of the one diagnostic process is normal (Ajmeri, Figure 4 Flow of Alarm Information of Field Diagnostics function, Steps 2 and 3. Note, only enabled/selected alarms are included in and can effect diagnostics, therefore, referring to the disabled/deselected results “normal” does not change the function or influence of the disabled/deselected alarms).
Ajmeri fails to explicitly teach that the parameter is held in a non-volatile memory.
Yokogawa teaches that selecting or deselecting of the various alarms can be set or changed in the Extended Configuration Display and must be saved/applied (see Yokogawa Fig. B-1-1 and B-5). Additionally, the “settings of Field Diagnostics can be exported and imported” (see Yokogawa Fig. B-3-2 Detail Configuration Display), and therefore must inherently be saved in non-volatile memory.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to recognize that the device of Ajmeri stores the parameter in a non-volatile memory, because the Yokogawa user manual is for the device of Ajmeri and similar systems, and because the settings, including the enable/disable parameters, must be saved in non-volatile memory in order import/export those settings.

Regarding Claim 7, Ajmeri teaches a diagnostic apparatus configured to diagnose an operating state of a field device (Ajmeri, page 2, first bullet "To enhance the setting and checking of field devices in accordance with NE 107, Yokogawa has incorporated the Field Diagnostics function in its device DTMs for FOUNDATION Fieldbus and PROFIBUS."), comprising: 
a communication interface configured to acquire a diagnostic result by a plurality of first diagnostic processes performed in the field device for diagnosing the operating state of the field device (Ajmeri, Figure 4 Flow of Alarm Information of Field Diagnostics function, Step 1 "Individual alarms, which have been specified by vendors for each device"); and 
a processor configured to diagnose, by using the diagnostic result of the first diagnostic processes, the operating state of the field device by one or more second diagnostic processes (Ajmeri, Figure 4 Flow of Alarm Information of Field Diagnostics function; also note that a processor is inherent for using the diagnostic tool, see computer screen captures of Figures 3 and 4 on pages 4-5), wherein 
the processor holds a parameter that indicates whether to enable or disable a diagnostic result of diagnostic process (Ajmeri, page 2, Figure 4 Flow of Alarm Information of Field Diagnostics function, Step 2, Escalation Enable, Alarms to be sent to any of aggregated field diagnostic alarms can be selected or deselected), selects whether to enable or disable a diagnostic result of at least one diagnostic process of the first diagnostic processes and the one or more second diagnostic processes in a diagnostic process after the at least one diagnostic process on the basis of the parameter (Ajmeri, page 2, Figure 4 Flow of Alarm Information of Field Diagnostics function, Step 2, Escalation Enable, Alarms to be sent to any of aggregated field diagnostic alarms can be selected or deselected), wherein 
when disabling the diagnostic result of the one diagnostic process, the processor diagnoses, in the diagnostic process after the one diagnostic process, assuming that the diagnostic result of the one diagnostic process is normal (Ajmeri, Figure 4 Flow of Alarm Information of Field Diagnostics function, Steps 2 and 3. Note, only enabled/selected alarms are included in and can effect diagnostics, therefore, referring to the disabled/deselected results “normal” does not change the function or influence of the disabled/deselected alarms).
Ajmeri fails to explicitly teach that the parameter is held in a non-volatile memory.
Yokogawa teaches that selecting or deselecting of the various alarms can be set or changed in the Extended Configuration Display and must be saved/applied (see Yokogawa Fig. B-1-1 and B-5). Additionally, the “settings of Field Diagnostics can be exported and imported” (see Yokogawa Fig. B-3-2 Detail Configuration Display), and therefore must inherently be saved in non-volatile memory.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTIAN T BRYANT/Examiner, Art Unit 2863                                                                                                                                                                                                        06/10/2021

/DANIEL R MILLER/Primary Examiner, Art Unit 2863